PER CURIAM.
 Defendants seek review by interlocutory appeal of 'the trial court’s order denying their motion to dismiss the complaint filed herein for failure to state a cause of action. In testing the sufficiency of such a motion, the material allegations of the complaint are taken as true.1 Some of the grounds urged by defendants in support of their motion are improperly based upon facts not alleged in the complaint and, therefore, may not be considered. We have carefully examined the complaint, the sufficiency of which is challenged by defendants’ motion, and conclude that it states a cause of action as a matter of law. Appellants’ motion to dismiss was properly denied, and the order appealed is affirmed.
SPECTOR, C. J., and WIGGINTON, and JOHNSON, JJ., concur.

. Fletcher v. Williams (Fla.App.1963) 163 So.2d 759; Connolly v. Sebeco, Inc. (Fla.1956) 89 So.2d 482.